                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 Northern Division

                                                 )
RONNIE KNEPPER                                   )
                                                 )
        Plaintiff                                )
                                                 )      Case No. 18-cv-02879-ELH
        v.                                       )
                                                 )
VOLVO GROUP NORTH AMERICA, et al.                )
                                                 )
        Defendants.                              )
                                                 )

                              NOTICE OF WITHDRAWAL

        TO THE COURT, CLERK, AND ALL COUNSEL OF RECORD:

        Please take note and enter the withdrawal of Matthew R. Gardner as counsel for the

Plaintiff.

Date: March 19, 2020                             Respectfully submitted,

                                                        /s/ Matthew R. Gardner
                                                 Matthew R. Gardner (D. Md. # 19759)
                                                 BAILEY & EHRENBERG PLLC
                                                 1015 18th Street N.W., Suite 204
                                                 Washington, DC 20036
                                                 Tel: 202-331-1331
                                                 Fax: 202-318-7071
                                                 mrg@becounsel.com
                              CERTIFICATE OF SERVICE

      I hereby certify that on March 19, 2020, a copy of the foregoing was served electronically

on the following via PACER/ECF:

                              Anthony Kraus
                              Stephanie K. Baron
                              Miles & Stockbridge P.C.
                              100 Light Street
                              Baltimore, Maryland 21202
                              akraus@milesstockbridge.com
                              sbaron@milesstockbridge.com

                              Counsel for the Defendant


                                                          /s/ Matthew R. Gardner
                                                          Matthew R. Gardner




                                              2
